Order so far as appealed from unanimously modified by striking out items 1, 2, 3, 5, 10, 11 and 12 of the order for discovery and inspection and items 1, 3, 5 (a) and (b) and so much of item 6 of the order for examination of the defendants-appellants before trial as directs examination concerning knowledge acquired “ after the said separate and several American loans were contracted for,” and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on' notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.